                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 1 of 16


               1 DONALD SPECTER – 083925                    MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                       JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                  ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                          THOMAS NOLAN – 169692
               3 1917 Fifth Street                          LISA ELLS – 243657
                 Berkeley, California 94710-1916            JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                  MICHAEL S. NUNEZ – 280535
                                                            JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                    MARC J. SHINN-KRANTZ – 312968
                 DISABILITY RIGHTS EDUCATION                CARA E. TRAPANI – 313411
               6 AND DEFENSE FUND, INC.                     ALEXANDER GOURSE – 321631
                 Ed Roberts Campus                          ROSEN BIEN
               7 3075 Adeline Street, Suite 210             GALVAN & GRUNFELD LLP
                 Berkeley, California 94703-2578            101 Mission Street, Sixth Floor
               8 Telephone: (510) 644-2555                  San Francisco, California 94105-1738
                                                            Telephone: (415) 433-6830
               9
              10 Attorneys for Plaintiffs
              11
                                             UNITED STATES DISTRICT COURT
              12
                                             EASTERN DISTRICT OF CALIFORNIA
              13
              14
                   RALPH COLEMAN, et al.,                   Case No. 2:90-CV-00520-KJM-DB
              15
                               Plaintiffs,                  PLAINTIFFS’ RESPONSE TO
              16                                            DEFENDANTS’ STRATEGIC COVID-
                         v.                                 19 MANAGEMENT PLAN
              17
                   GAVIN NEWSOM, et al.,
              18                                            Judge: Hon. Kimberly J. Mueller
                               Defendants.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3531020.2]              PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 2 of 16


               1                                                TABLE OF CONTENTS
                                                                                                                                          Page
               2
               3 INTRODUCTION ................................................................................................................. 1
               4 I.          Defendants May Finally Have Decided On A Social Distancing Plan,
                             Including Adopting the Receiver’s Cohorting Proposal. ........................................... 2
               5
                    II.      CDCR Has Not Taken Any Measures to Target Prevention Efforts to Protect
               6             the Medically Vulnerable in Its Care, or to Any Other Specific Population,
                             and It Has No Intention of Doing So. ......................................................................... 5
               7
                    III.     The Piecemeal Measures Defendants Have Enacted Have Been Adopted Far
               8             Too Slowly, Demonstrating the Lack of Urgency in Their Response to the
                             Pandemic and Therefore to Address the Danger of the Pandemic Fully. .................. 7
               9
                    IV.      The Recent Outbreaks At CIM and LAC Are Case Studies in the Vast
              10             Expansion of COVID-19 Cases that May Soon Hit CDCR’s Other
                             Institutions, Particularly Those Housing Large Numbers of Individuals in
              11             Dorms, the Medically Vulnerable, and Coleman Class Members. ............................ 9
              12 V.          Defendants’ Failure to Meet Specific Elements of the CDCR Guidance
                             Relating to Staffing, Supplies, and PPE Only Reinforce the Obvious Need
              13             for Population Reduction Measures. ........................................................................ 10
              14 CONCLUSION.................................................................................................................... 12
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                   i
[3531020.2]                   PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 3 of 16


               1                                             TABLE OF AUTHORITIES
               2                                                                                                                           Page
               3
                   CASES
               4
                   Brown v. Plata, (2011)
               5        563 U.S. 493, 520 ....................................................................................................... 9
               6 Plata v. Brown, (2013)
                        --- F. Supp. 3d ---, 2013 WL12436093 ...................................................................... 9
               7
                 Plata v. Newsom, (2020)
               8        N.D. Cal. No. 01-cv-01351-JST, ECF No. 3266................................................ 4, 5, 6
               9
              10 OTHER AUTHORITIES
              11 Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
                        Correctional and Detention Facilities, CDC Guidance
              12        https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
                        correctional-detention.pdf............................................................................. 2, 4, 5, 10
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                   ii
[3531020.2]                  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 4 of 16


               1                                         INTRODUCTION
               2            The Court’s April 10, 2020 Order directed Defendants to develop a plan that:
               3            include[s] objectives and timelines for defendants’ plans for housing of
                            Coleman class members who are not being granted early release from the
               4            California Department of Corrections and Rehabilitation (CDCR), including
                            those most at risk for COVID-19. It should provide for continuity of mental
               5            health care, including access to clinically indicated levels of mental health
                            care and attendant programming as outlined in the Program Guide.
               6
                   Order, ECF No. 6600 at 2 (Apr. 10, 2020).1 This Court made clear that a unified,
               7
                   comprehensive approach with clear objectives and timeframes “is essential to protection
               8
                   and preservation of the vital interests at stake in this case.” Id. at 2. But as explained in
               9
                   this Court’s order from April 17, 2020, Defendants’ Strategic COVID-19 Management
              10
                   Plan, ECF Nos. 6616, 6616-1 (Apr. 16, 2020) (“Strategic Plan”), does not meet those basic
              11
                   requirements. See Order, ECF No. 6622 at 2 (Apr. 17, 2020). Specifically, Defendants
              12
                   have failed to identify: (1) their objectives for housing Coleman class members who are
              13
                   not being granted early release from CDCR; (2) timelines for those objectives; and (3) a
              14
                   specific plan for housing medically vulnerable members of the Coleman class. Id.
              15
                            The Strategic Plan itself is fundamentally deficient because it fails to address
              16
                   adequately the linchpin of the Federal Centers for Disease Control and Prevention
              17
                   (“CDC”) guidance for correctional systems—physical distancing between individuals to
              18
                   prevent transmission of the disease, frequent hand washing and other hygiene measures,
              19
                   and sanitation. And even where Defendants discuss a low-on-the-CDC-list option
              20
                   (proposed by the Plata Receiver) of cohorting groups of eight individuals in dorm settings,
              21
                   they have failed to clearly endorse that plan, let alone develop steps or a timeline for
              22
                   implementing it. Notwithstanding this Court’s rejection of a non-unified and piecemeal
              23
                   approach, see ECF No. 6600 at 1-2, Defendants still have not articulated what they hope to
              24
                   achieve to ensure class members are safe, and without that benchmark, they cannot know
              25
                   whether or when they will get to safe—for class members, non-class members, and CDCR
              26
              27   1
                       Pagination references are to the ECF pagination.
              28

                                                                    1
[3531020.2]                 PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 5 of 16


               1 clinical and custody staff.
               2 I.      Defendants May Finally Have Decided On A Social Distancing Plan, Including
                         Adopting the Receiver’s Cohorting Proposal.
               3
               4         Defendants’ Strategic Plan skirts any meaningful response to the CDC’s COVID-19
               5 guidance for correctional systems, to achieve and maintain physical distancing between
               6 incarcerated people. See Interim Guidance on Management of Coronavirus Disease 2019
               7 (COVID-19) in Correctional and Detention Facilities, CDC Guidance (last visited Apr. 20,
               8 2020) (“CDC Guidance”). For example,
               9               The CDC Guidance directs correctional systems to: “Make a list of possible
                                social distancing strategies that could be implemented as needed at different
              10                stages of transmission density.” CDC Guidance at 6.
              11                Defendants’ opaque response is: “CDCR/CCHCS leadership have been
                                considering, and continue to review and consider, all options to improve
              12                social distancing.” Strategic Plan, ECF No. 6616-1, Attachment A at 3 (Apr.
                                16, 2020).
              13
                               The CDC Guidance states that correctional systems should “[e]xplore
              14                strategies to prevent over-crowding.” CDC Guidance at 6.
              15                Defendants respond only that this is “[b]eing done on an ongoing basis.”
                                Strategic Plan, ECF No. 6616-1, Attachment A at 4 (Apr. 16, 2020).
              16
                               Correctional systems should “implement social distancing strategies to
              17                increase the physical distance between incarcerated/detained persons (ideally
                                6 feet between all individuals, regardless of the presence of symptoms).”
              18                CDC Guidance at 11,
              19                Defendants mention a number of ad hoc measures, including
                                “encourag[ing]” social distancing, and referencing the Receiver’s eight-
              20                person cohort proposal, which Defendants have not yet even endorsed, nor
                                implemented. Strategic Plan, ECF No. 6616-1, Attachment A at 15 (Apr. 16,
              21                2020).
              22               The CDC also recommends that correctional systems “[c]onsider additional
                                options to intensify social distancing,” CDC Guidance at 22,
              23
                                CDCR responds: “CDCR continues to move inmates out of dorm housing
              24                and educating [sic] the population about the importance of communal social
                                distancing. CDCR and CCHCS continue to assess the institutions and
              25                determine what more needs to be done.” Strategic Plan, ECF No. 6616-1,
                                Attachment A at 40 (Apr. 16, 2020).
              26
              27 The main body of the Strategic Plan echoes this unwillingness to engage with the social
              28 distancing guidance, stating vaguely only that:

                                                                2
[3531020.2]              PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 6 of 16


               1          The [Department Operation Center]’s goal is to implement measures and
                          strategies to protect inmates and staff during the COVID-19 pandemic, to
               2          enhance social distancing in communal areas, and to review alternative
                          housing options that may be used to increase physical distancing between
               3          inmate cohorts in dorms where possible.
               4 Strategic Plan, ECF No. 6616 at 7-8 (Apr. 16, 2020).
               5          These responses link directly back to Defendants’ fallback excuse for not having
               6 affirmatively identified how to achieve a safe level of physical distancing: the “constantly
               7 evolving” nature of the pandemic. See, e.g., Strategic Plan, ECF No. 6616 at 7 (Apr. 16,
               8 2020). But one component of the effort that has not changed since the initial guidance is
               9 the need for physical distancing to minimize spread of the disease, as Defendants
              10 elsewhere acknowledge. Strategic Plan, ECF No. 6616 at 11 (Apr. 16, 2020) (“Social
              11 distancing is crucial in preventing the spread of COVID-19.”). And in any event, as this
              12 Court has noted, the evolving circumstances and need for flexibility to craft responses
              13 against a changing backdrop are not reasons not to address this issue head-on. See Order,
              14 ECF No. 6600 at 2 (Apr. 10, 2020) (“The adoption of a strategic plan that sets out specific
              15 goals and objectives to be accomplished by a date certain is not inconsistent with the
              16 flexibility defendants require to meet the significant challenges presented by the
              17 coronavirus pandemic. Indeed, such a plan is essential to protection and preservation of
              18 the vital interests at stake in this case.”).
              19          Of course, the Plata Receiver has proposed that Defendants adopt a plan to create
              20 eight-person cohorts in the large dorms, with each cohort’s sleeping space physically
              21 separated by six feet in all directions from the sleeping space of other cohorts. See ECF
              22 No. (Apr. 10, 2020). But in their Strategic Plan, Defendants could do no more than
              23 equivocate as to their intent to implement the Receiver’s proposal. Strategic Plan, ECF
              24 No. 6616 at 11 (Apr. 16, 2020) (“Upon completion of all currently scheduled transfers
              25 related to physical distancing, CDCR, in conjunction with the Plata Receiver, will assess
              26 the population in the dorms and determine what additional steps need to be taken, if any.”);
              27 Id., ECF No. 6616-1, Attachment A at 14 (“CDCR and CCHCS have defined housing
              28 cohorts of 8 in dorm settings to increase social distancing in sleeping areas.”); Id. at 15

                                                                 3
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 7 of 16


               1 (“Receiver memo of April 10, 2020, specifies that cohorts of 8 within dorms are sufficient
               2 for social distancing.”).
               3         Defendants were given multiple opportunities at the April 17, 2020 hearing before
               4 this Court to confirm that they actually are implementing the eight-person cohort plan, as
               5 they represented to the Plata court at its April 16, 2020 hearing on Plaintiffs’ COVID-
               6 based emergency motion for relief for the Plata class. See Plata v. Newsom, N.D. Cal. No.
               7 01-cv-01351-JST, ECF No. 3266 at 11 (Apr. 17, 2020) (“Defendants responded with an
               8 unqualified commitment to implementing the Receiver’s directive . . . .”). But before this
               9 Court, Defendants only went so far as to say they are “examining” the Receiver’s
              10 cohorting proposal. Decl. of Michael W. Bien in Supp. of Pls’ Response to Defs’ Strategic
              11 COVID-19 Management Plan (“Bien Decl.”), ¶ 29.
              12         And even if CDCR adopted the eight-person cohort concept, Defendants have never
              13 addressed whether they intend or are even able to follow the CDC Guidance, and the
              14 Receiver’s matching recommendation, that each cohort be separated physically from every
              15 other cohort by six feet in all directions. See CDC Guidance at 4, 11. Nor have they
              16 explained what steps they intend to prevent transmission of the virus when eight-person
              17 cohorts share bathrooms, see CDC Guidance at 19; Bien Decl., ¶ 3, Ex. B at 3 (March
              18 2020 CDPH guidance warns that the virus may be “spread through the fecal-oral route,
              19 including use of shared toilets in congregate settings”), and intermix for the purpose of
              20 feeding, see CDC Guidance at 19, 21.
              21         Defendants’ failure to discuss or share the objectives and goals of their plans for
              22 addressing the overcrowded dorms is especially troubling given initial reports received by
              23 Plaintiffs’ counsel over the past few days that CDCR is increasing rather than decreasing
              24 the level of crowding in at least some dorms housing medically vulnerable persons. Bien
              25 Decl., ¶ 15, Ex. N. Without any measurable goal on a large or small-scale to achieve true
              26 physical distancing in its institutions—and without the necessary resources otherwise to
              27 prevent and combat the disease—CDCR is still likely bound to experience severe, but
              28 otherwise preventable, outbreaks.

                                                                 4
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 8 of 16


               1         In a filing this morning in Plata, Defendants again reversed course and stated in
               2 their Case Management Conference Statement that they have decided to follow the
               3 Receiver’s guidance and have a plan to “fully implement the eight-person cohorts
               4 contemplated in the Receiver’s plan.” Joint Case Management Conference Statement,
               5 Plata v. Newsom, N.D. Cal. No. 01-cv-1351-JST, ECF No. 3294 at 11 of 19 (Apr. 20,
               6 2020). They also promised to provide documents describing the details of their plan and a
               7 timeline for completion of the dorm moves to plaintiffs’ counsel. Bien Decl., ¶ 25. As of
               8 the time of this filing, Plaintiffs’ counsel has not received the documents. Id.
               9 II.     CDCR Has Not Taken Any Measures to Target Prevention Efforts to Protect
                         the Medically Vulnerable in Its Care, or to Any Other Specific Population, and
              10         It Has No Intention of Doing So.
              11         While Defendants have provided Plaintiffs a list of class members with at least one
              12 risk factor for COVID-19, Defendants’ failure to create a plan for using that list to develop
              13 a safe housing plan for those “identified as medical vulnerable[] is of grave concern.”
              14 Order, ECF No. 6622 at 3 (Apr. 17, 2020); see also id. & n.3 (directing the COVID-19
              15 taskforce to give this issue “expedited consideration,” i.e., give the task “the highest
              16 priority”). Defendants, however, have made clear that they do not intend to target
              17 COVID-related efforts to any particular population, including the medically vulnerable:
              18 “There are currently no plans to target specific portions of the population, such as Coleman
              19 class members or high risk inmates, for special movement or housing, except as detailed
              20 below in section III regarding the provision of Mental Health care.” Strategic Plan, ECF
              21 No. 6616 at 9 (Apr. 16, 2020).
              22         Defendants’ refusal to target any population is puzzling and dangerous. Virtually
              23 all of the available guidance makes clear that systems should prioritize their efforts on the
              24 elderly and medically vulnerable, since they are disproportionately likely to experience
              25 severe COVID-19 based symptoms and/or death as a result of the disease. The CDC
              26 Guidance states that prisons must implement extra social distancing measures for
              27 quarantined patients at high-risk for medical complications. CDC Guidance at 20 (“If
              28 cohorting [of high-medical-risk quarantined individuals with low-medical-risk individuals]

                                                                 5
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 9 of 16


               1 is unavoidable, make all possible accommodations to reduce exposure risk for the higher-
               2 risk individuals. (For example, intensify social distancing strategies for higher-risk
               3 individuals.).”). CCHCS, the California Department of Public Health, and the Governor
               4 also recommend special measures for medically vulnerable patients. See COVID-19:
               5 Interim Guidance for Health Care and Public Health Providers, Plata v. Newsom, N.D.
               6 Cal. No. 01-cv-1351-JST, ECF No. 3274-6 at 19 (Apr. 3, 2020) (CCHCS guidance
               7 recommending that institutions place vulnerable patients in a “protective shelter in place”);
               8 Bien Decl., ¶ 17, Ex. P at 1-2 (California Department of Public Health guidance directing
               9 individuals over 65 years-old, individuals with serious chronic medical conditions like
              10 heart disease, diabetes, and lung disease, and individuals with compromised immune
              11 systems to reduce the risk from COVID-19 by practicing social distancing, both in and
              12 outside of the home); id., ¶ 18, Ex. Q (California Executive Order N-27-20 issued on
              13 March 15, 2020, directing the state to focus on protecting the health and safety of
              14 vulnerable populations in assisted living facilities, who include older adults and those at
              15 higher risk for serious illness).
              16         The information that CDCR provided for the Coleman class, when used in
              17 conjunction with the much more comprehensive information the Receiver has provided,
              18 contains individualized housing unit identifications, as well as specific COVID-19
              19 vulnerabilities such as age, medical conditions, mental health level of care, and others. See
              20 Decl. of Ernest Galvan in Supp. of Pls’ Response to Defs’ Strategic COVID-19
              21 Management Plan (“Galvan Decl ISO Pls’ Response”), ¶¶ 2, 10. These databases can be
              22 analyzed to show the specific housing units where large numbers of particularly vulnerable
              23 people live. Id. at ¶¶ 7 (Table 1, EOP dorms); 8 (Table 2, EOP Celled Units); 9 (Table 3,
              24 CCCMS in dorms); 11 (Table 4, EOP over age 65); 12 (Table 5, CCCMS over age 65); 17
              25 (Table 9, units housing high medical risk); 18 (Table 10, units housing Coleman high
              26 medical risk). For example, the Receiver’s data shows the specific dormitories where
              27 Coleman class members aged 65 and older live. Id. ¶ 11 (Table 4, EOP aged 65 and
              28 older); ¶ 12 (CCCMS aged 65 and older). This information can be used to focus efforts on

                                                                 6
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 10 of 16


               1 housing units where vulnerable people reside. In addition, this data can be married with
               2 CDCR’s reports on design capacity and housing unit occupancy to focus efforts as
               3 appropriate on units where vulnerable persons are crowded together, sharing small spaces
               4 and facilities such as sinks, toilets, and showers. Id., ¶¶ 4-5. That Defendants have not
               5 already undertaken targeted efforts for vulnerable class members is alarming, and their
               6 refusal to prioritize this population is inexplicable.
               7 III.    The Piecemeal Measures Defendants Have Enacted Have Been Adopted Far
                         Too Slowly, Demonstrating the Lack of Urgency in Their Response to the
               8         Pandemic and Therefore to Address the Danger of the Pandemic Fully.
               9         Defendants have been on notice since January of the impending pandemic, yet
              10 continue to implement, and apparently consider, only piecemeal and ad hoc preventative
              11 and containment measures. The California Department of Public Health (“CDPH”) began
              12 issuing COVID-19-specific guidance to all licensed healthcare facilities in the state
              13 beginning in January 2020. Bien Decl., ¶ 2 & Ex. A at 4 (January 23, 2020 guidance
              14 document sent to all licensed California healthcare facilities, directing facilities to give
              15 suspected COVID-19 patients surgical masks “as soon as they are identified,” to place
              16 them in an airborne infection isolation room, and healthcare personnel to “don gloves,
              17 gown, goggles or a face shield, and a fit tested N95 or higher level respirator upon room
              18 entry.”); id. at ¶ 8 & Ex. G at 1 (January 27, 2020 guidance directing all healthcare
              19 facilities to take steps to help evaluate “the capacity for California to respond to potential
              20 expansion of [COVID-19]”); id. at ¶ 9 & Ex. H (January 31, 2020 guidance providing
              21 updated information regarding COVID-19); id. at ¶ 10 & Ex. I (February 10, 2020
              22 guidance notifying facilities of interim CDC guidance regarding COVID-19); id. at ¶ 11 &
              23 Ex. J (February 19, 2020 guidance directing healthcare facilities to “have environmental
              24 infection control procedures in place to prevent infections from spreading during
              25 healthcare delivery”); id. at ¶ 12 & Ex. K (March 3, 2020 guidance notifying healthcare
              26 facilities of updated CDC guidance regarding COVID-19 and recommending increasingly
              27 intensive infection control measures and comprehensive planning for spread of the
              28 disease); id. at ¶ 13 & Ex. L (March 8, 2020 guidance directing hospitals to provide a

                                                                  7
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 11 of 16


               1 survey identifying their surge capacity “[i]n anticipation of California potentially
               2 experiencing a surge of COVID-19 patients”).
               3          Because Defendants operate a multitude of licensed facilities within CDCR, they
               4 cannot claim they were unaware of this guidance when it was issued. In addition, CDPH
               5 guidance from March 20, 2020—nearly a month before Defendants provided this Court
               6 their incomplete Strategic Plan, and days after various California counties had issued
               7 shelter-in-place orders—specifically instructed Defendants to achieve surge capacity in
               8 their facilities immediately, and to rely on the most extreme estimates of their need for
               9 beds and resources to combat the disease.2 Bien Decl., ¶ 3, Ex. B at 9 (“Health care
              10 facilities need to enact their surge plans now to create overflow space for screening,
              11 triage, isolation, and transfer/discharge.”) (bold in original); id. at 10 (“Large health care
              12 systems must develop plans now to expand care delivery for extreme surge capacity and
              13 work with the state with any identified barriers in staffing, capacity, or supplies and
              14 equipment.”); id. at 11 (“Similar to hospital preparations, outpatient clinics need to
              15 repurpose their space and operations in order to meet the extreme estimates of patients
              16 needing treatment, not conservative estimates.”). As the guidance made clear, any
              17 healthcare system needed to be prepared yesterday to meet the anticipated need for
              18 physical space; given that Defendants still have not taken these measures, they are far too
              19 late.
              20          And Defendants should have understood the gravity of the guidance they began to
              21 receive in January. CDCR has dealt with numerous outbreaks of infectious disease before:
              22
              23   2
                     Although the guidance is directed at healthcare facilities rather than correctional systems,
              24   CDCR has a vast healthcare system in place that must be ready to treat all the patients in
                   the system. In addition, the impact of COVID-19 on the CDCR system is directly
              25   analogous to a healthcare system: CDCR, like a hospital, is a mostly-contained system
                   with a limited amount of space and number of beds to house and care for those in its
              26   custody. The analogy is particularly apt at a time when physical space is at a premium and
                   is the key component to preventing transmission of disease. In any event, the guidance
              27   promulgated by a California agency and directed specifically to CDCR’s healthcare system
                   put CDCR on notice months ago regarding what was and is to come.
              28

                                                                  8
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 12 of 16


               1 Legionnaires’ disease most recently at the California Health Care Facility in Stockton
               2 (“CHCF”), Bien Decl., ¶ 4, Ex. C; norovirus, id., ¶ 14 & Ex. M; swine flu, id., ¶ 16, Ex. O;
               3 Valley Fever, see Plata v. Brown, --- F. Supp. 3d ---, 2013 WL12436093 (June 24, 2013),
               4 influenza and antibiotic-resistant staph infections, Brown v. Plata, 563 U.S. 493, 520 n.7
               5 (2011), to name a few. See also Strategic Plan, ECF No. 6616 at 7 (Apr. 16, 2020)
               6 (“CDCR and CCHCS have longstanding outbreak management plans in place to address
               7 communicable disease outbreaks such as influenza, measles, mumps, norovirus, and
               8 varicella . . . .”). CDCR should understand not only that infectious-disease outbreaks are
               9 serious, see, e.g., Brown v. Plata, 563 U.S. at 520 n.7 (describing how inmates with
              10 influenza sent back to their housing unit due to a lack of beds in the infirmary quickly
              11 infected more than half of the 340 individuals in their unit), but also that this novel disease
              12 has characteristics that can allow it to devastate in ways Defendants have not seen before.
              13 And CDCR certainly did not need to wait for the Receiver to develop a plan for physical
              14 distancing. It cannot delay now in implementing his proposal.
              15 IV.     The Recent Outbreaks At CIM and LAC Are Case Studies in the Vast
                         Expansion of COVID-19 Cases that May Soon Hit CDCR’s Other Institutions,
              16         Particularly Those Housing Large Numbers of Individuals in Dorms, the
                         Medically Vulnerable, and Coleman Class Members.
              17
                         The lack of an appropriate plan to achieve social distancing and to protect the most
              18
                   medically vulnerable, especially those housed in crowded dorms, is evident in the
              19
                   outbreaks at the California Institute for Men (“CIM”) and California State Prison Lancaster
              20
                   (“LAC”). The steep rate of infection in these two prisons makes them hot spots—like
              21
                   nursing homes—threatening the overall public health effort to “flatten the curve.” CDCR
              22
                   COVID-19 patients from both CIM and LAC have required hospitalization at community
              23
                   hospitals, and the first death of a CDCR prisoner from COVID-19 was reported
              24
                   yesterday—a medically vulnerable elderly Coleman class member from CIM who had
              25
                   been housed in a crowded dorm. See Bien Decl., ¶ 25, Ex. T at 17 (Defendants’ statement
              26
                   in April 20, 2020 Plata Joint Case Management statement).
              27
                         The vast majority of the COVID-19 patients—and the first CDCR victim of the
              28

                                                                 9
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 13 of 16


               1 disease—are Coleman class members. As of today, 87 of the 121, or 72%, of CDCR’s
               2 COVID-19 patients are class members: 30 at CIM, 55 at LAC, 1 at CMC and 1 at CIW.
               3 Bien Decl., ¶ 26 & Ex. Y.
               4         Prisons and jails nationwide continue to be major sources of virus infections.
               5 According to the New York Times, the Marion Correctional Institution in Ohio is now the
               6 largest source of infections in the country with 1,828 cases, almost three-quarters of the
               7 prison population. Four of the ten largest sources of infection in the United States are
               8 correctional facilities. Bien Decl., ¶ 23, Ex. S.
               9 V.      Defendants’ Failure to Meet Specific Elements of the CDCR Guidance
                         Relating to Staffing, Supplies, and PPE Only Reinforce the Obvious Need for
              10         Population Reduction Measures.
              11         Defendants’ Strategic Plan makes clear they are suffering from a severe lack of
              12 resources, including physical space, hygiene supplies, PPE, and staff, that can be remedied
              13 in the necessary timeframe only by reducing the population density in their system.
              14         For example, as to space shortages:
              15               CDCR is already cohorting quarantined individuals, According to the
                                CDCR guidance, however, “cohorting [of quarantined individuals] should
              16                only be practiced if there are no other available options.” CDC Guidance at
                                15; Strategic Plan, ECF No. 6616-1, Attachment A at 24, 33 (Apr. 16, 2020)
              17                (emphasis added); see also CDC Guidance at 15 (“Facilities should make
                                every possible effort to quarantine close contacts of COVID-19 cases
              18                individually.” (emphasis added)).
              19               CDCR acknowledges that it mixes quarantined cohorts, including for feeding
                                and sharing of bathrooms, contrary to CDC guidance. CDC Guidance at 19,
              20                21. Strategic Plan, ECF No. 6616-1, Attachment A at 33, 37 (Apr. 16,
                                2020). at 33, 37.
              21
                         As to staff shortages:
              22
                               The CDC guidance, and CDCR’s response to the same, acknowledge that
              23                there are, and will be, ongoing staff shortages as a result of the COVID-19
                                pandemic, see, e.g., CDC Guidance at 6-7; Strategic Plan, ECF No. 6616-1,
              24                Attachment A at 5-6 (Apr. 16, 2020), and those will occur on top of existing
                                staffing shortages.
              25
                               Defendants already do not have sufficient custody staff to monitor
              26                individuals in medical isolation, nor are custody staff able to wear necessary
                                PPE and limit their movement between different parts of their facilities. See
              27                CDC Guidance at 16 (“Custody staff should be designated to monitor [those
                                in medical isolation] exclusively where possible. These staff should wear
              28                recommended PPE as appropriate for their level of contact with the

                                                                10
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 14 of 16


               1               individual under medical isolation , , , and should limit their own movement
                               between different parts of the facility to the extent possible.”); Strategic Plan,
               2               ECF No. 6616-1, Attachment A at 26 (Apr. 16, 2020).
               3         And as to shortages of PPE and sanitation and hygiene supplies:
               4              The CCHCS Receiver has issued two memoranda regarding the use of PPE
                               in CDCR to combat COVID-19, and both acknowledge the current, and
               5               anticipated ongoing, lack of available PPE in the system. Bien decl., Exs. D,
                               E. Due to the shortage, the memos advise that N95 and surgical masks
               6               should be used only in certain situations deemed highest priority. Id.
               7              Despite the ubiquity of recommendations by the CDC regarding the need for
                               PPE to combat COVID-19, see, e.g., CDC Guidance at 5, 7-8, 23-25, CDCR
               8               is already limiting the provision of PPE to a very small subset of the many
                               people who work and live in CDCR. Strategic Plan, ECF No. 6616-1,
               9               Attachment A at 36 (Apr. 16, 2020) (“PPE is reserved for isolated
                               individuals based on our current supply. Face coverings are available for
              10               staff and quarantined patients.”). Their triaging of PPE in this manner
                               underscores their already limited supply of critical PPE.
              11
                              Defendants state that they have an adequate supply of N95 masks only; their
              12               lack of reference to other types of PPE makes clear they do not have enough
                               gloves, non-N95 masks, goggles, eye shields, and gowns or coveralls. Id. at
              13               45-46. And even as to N95 masks, as noted above, Defendants are already
                               limiting to whom they will provide the limited supplies they have.
              14
                              CDCR states that “alcohol-based disinfectants are not currently in use” for
              15               cleaning electronic products, strongly suggesting that CDCR does not have
                               enough alcohol-based disinfectant to perform all necessary disinfection.
              16               CDC Guidance at 18; Strategic Plan, ECF No. 6616-1, Attachment A at 30
                               (Apr. 16, 2020).
              17
                              CDCR does not have no-touch trash receptacles available to those in medical
              18               isolation. CDC Guidance at 10. 17; Strategic Plan, ECF No. 6616-1,
                               Attachment A at 13, 27 (Apr. 16, 2020).
              19
                              CDCR has not trained incarcerated people in use of PPE, in direct
              20               contravention of the CDC guidance, CDC Guidance at 8, 23-24, and despite
                               relying on them for tasks that require use of PPE, such as laundry, cleaning,
              21               and sanitizing. Strategic Plan, ECF No. 6616-1, Attachment A at 43-44
                               (Apr. 16, 2020); see also, e.g., id. at 11 (describing incarcerated peoples’
              22               roles in “cleaning high-traffic areas”); id. at 17 (describing ongoing PIA
                               tasks as including “food production, . . . cleaning of healthcare spaces, and
              23               laundry.”). CDCR also relies only on standard annual training for staff’s use
                               of PPE, providing no COVID-19-specific training, notwithstanding the
              24               unique characteristics of the disease. Id. at 8-9.
              25              CDCR will not have an adequate supply of cloth face coverings until April
                               30, more than six weeks after the World Health Organization declared the
              26               pandemic. Bien Decl., ¶ 7, Ex. F; but see id., ¶ 25, Ex. T at 17 (Joint Case
                               Management Statement, Plata v. Newsom, N.D. Cal. No. 01-cv-1351-JST,
              27               ECF No. 3294 at 8 (Apr. 20, 2020) (“[I]t is not known when each prison will
                               receive [two cloth faces masks for each incarcerated person and custodial
              28               staff member].”)). And even when they do arrive, cloth face coverings are

                                                                11
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 15 of 16


               1                 an untested second-best alternative to PPE, including face masks. See Bien
                                 Decl., ¶¶ 5-6, Exs. D, E.
               2
                          Even putting aside the inadequacies Defendants have acknowledged in their
               3
                   response to the CDC guidance, none of their responses address the many anecdotal reports
               4
                   Plaintiffs have received regarding the lack of supplies and PPE on yards and in facilities at
               5
                   various institutions, and the lack of replenishment of the same. Bien Decl., ¶ 24. The on-
               6
                   the-ground reality for more than one hundred thousand incarcerated people and the tens of
               7
                   thousands of CDCR clinical and custodial staff is critically different than what Defendants’
               8
                   broad assertions reveal. And putting different aspects of Defendants’ plan together points
               9
                   to the large and dangerous gaps in their response. PPE or physical distance, if not both,
              10
                   along with adequate hygiene practices, is necessary to create physical barriers to
              11
                   transmission, given that there are no preventative or curative medical treatments available
              12
                   for COVID-19. But Defendants have not been able to provide or create adequate PPE or
              13
                   physical distance, and they have acknowledged they lack critical hygiene supplies and staff
              14
                   to try to even mitigate the gaps.
              15
                                                         CONCLUSION
              16
                          For the foregoing reasons, we ask the Court to require Defendants to identify
              17
                   concrete, measurable benchmarks, with dates certain for completion, to ensure they are
              18
                   prepared to address adequately the next institution-level and system-wide COVID-19
              19
                   outbreaks that will occur in their system.
              20
                   ///
              21
                   ///
              22
                   ///
              23
                   ///
              24
                   ///
              25
                   ///
              26
                   ///
              27
                   ///
              28

                                                                 12
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6626 Filed 04/20/20 Page 16 of 16


               1                                      CERTIFICATION
               2         In preparing this filing, Plaintiffs’ counsel reviewed the following orders of this
               3 Court: Order, ECF No. 6600 (Apr. 10, 2020); Minute Order, ECF No. 6602 (Apr. 13,
               4 2020); Order, ECF No. 6622 (Apr. 17, 2020).
               5
               6 DATED: April 20, 2020                    Respectfully submitted,
               7                                          ROSEN BIEN GALVAN & GRUNFELD LLP
               8
                                                          By: /s/ Jessica Winter
               9                                              Jessica Winter
              10
                                                          Attorneys for Plaintiffs
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                13
[3531020.2]               PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
